Citation Nr: 1732247	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  05-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and depressive disorder. 

4.  Entitlement to non-service-connected pension benefits. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Whether the reduction in the evaluation for bilateral hearing loss from 40 to 30 percent disabling, effective May 1, 2013, was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1976.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, October 2006, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In May 2011 and September 2014, the Board remanded the claims for further development of the evidence.  The Veteran subsequently appealed the Board's decision denying his left shoulder claim to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 decision, the Court vacated the Board's decision and remanded the Veteran's claim. More recently in June 2016, the Board remanded the remaining claims for further development of the evidence. 

In January 2013, the Veteran testified before a RO Decision Review Officer (DRO) regarding his hearing loss claim.  A transcript of the hearing is of record.

In March 2014, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who held the March 2014 hearing is no longer employed by the Board.  At this time, the Veteran has not responded to a May 2017 clarification letter as to whether he would like to appear for a hearing before another VLJ.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's June 2016 remand instructions directed the RO to schedule VA examinations for a left shoulder condition, acquired psychiatric disorder, hearing loss, and entitlement to TDIU due to service connected disabilities.  In addition, the remand instructions directed the RO to obtain an addendum opinion for hepatitis C.  The record reveals that the Veteran was afforded VA examinations for hearing loss, left shoulder condition, hepatitis C, and acquired psychiatric disorder.  However, the AOJ did not readjudicate the Veteran's claims.  Accordingly, remand is required to ensure due process.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

Following the completion of any additionally indicated development, readjudicate the issues on appeal based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




